Welcome
I would now like, on behalf of the whole House to extend a warm welcome to our visitors in the official gallery, namely Mr Igor Dodon, Minister for Economic Affairs and Trade of the Republic of Moldova, together with a delegation from the Parliament of the Republic of Moldova.
(Applause)
The delegation from Moldova will be attending our sessions today and tomorrow and will be joining with this House's delegation in a session of the EU-Moldova Parliamentary Cooperation Committee. I am delighted to see you there and hope that you will find our debates of interest.